Plaintiff brings this action to recover damages for loss of crops in 1921 and 1922, alleged to have been caused by failure of defendant to deliver *Page 123 
water for irrigation purposes to three separate tracts of land. Verdict was had for plaintiffs:
  For loss of corn _______________ $207.50 For loss of alfalfa ____________  190.00 For loss of melons _____________   62.00 _______ Total ___________________ $459.50
and judgment was entered in accordance therewith. Defendant appeals, assigning as principal error the refusal of the trial court to direct a verdict in its favor.
The court instructed the jury relative to the measure of damages that, in the event of a verdict for plaintiff, he would be entitled to recover the difference between the market value of the crops produced and such value of the crops that would have been produced had defendant not breached its contract, less the cost of cultivation, harvesting and marketing the same: Laur etal. v. Walla Walla Irrigation Co. et al., 118 Or. 520
(247 P. 753). Defendant does not object to the law as declared by the court, but asserts there is no evidence to support it.
The land in question is known as desert land. The 18-acre tract upon which corn was planted was leveled in 1912 and plaintiff testified in substance that excellent crops had been produced on it every year since, when properly irrigated. In the early spring of 1922, plaintiff says he planted a fine grade of corn and there was a "perfect stand" — "the finest I had ever seen" — but that during the irrigating season, water sufficient for only the west six rows of corn was furnished, although the entire tract was adapted to irrigation and was substantially the same character of soil. Plaintiff testified that, by reason of failure of water, the entire *Page 124 
crop of corn dried up with the exception of the six rows above mentioned. The plaintiff says the rows which were irrigated produced an excellent crop — "about 8 tons to the acre." Based on the amount of corn produced from the six rows, plaintiff estimated he sustained a loss of 104 tons on the entire tract, i.e., such an amount as would have been produced had water been furnished in accordance with the contract. He also testified that corn ensilage was worth from seven to nine dollars per ton in that vicinity and that it cost one dollar per ton to harvest the crop and place it in the silo. Plaintiff and his wife did all the work of cultivating and were not obliged to incur any expense on that account. Certainly this is evidence to support the finding of the jury relative to damages sustained for loss of corn crop. We can not agree with defendant that the six rows did not furnish a reasonable basis for estimating the probable crop loss on the entire tract.
Plaintiff was asked: "Mr. Whetstone, during your testimony yesterday I understood you to say that the ensilage down there was worth from seven to nine dollars a ton — now state what it would cost you to harvest it and place it in the silo," and answered, "About a dollar a ton."
"Q. Then you want to be understood that the value of that after all of the costs were paid would be from six to eight dollars a ton?
"A. Yes, sir."
Defendant, after answer, objected and moved to strike it because it was "incompetent, irrelevant, and immaterial." It is now argued that the witness had shown no qualification to testify as an expert on market value and that his opinion did not take into *Page 125 
account the added cost of cultivation. Had the objection been thus specific, we would consider this assignment of error, but believe under the general objection made it is not tenable. Similar testimony was offered by plaintiff relative to loss of corn on the 5.71-acre tract.
As to loss of alfalfa on the 38-acre tract, plaintiff testified in substance that a good crop was produced on a narrow strip on account of seepage from an irrigation ditch. He said the soil was substantially the same on the entire tract and that it was in good state of cultivation. In response to the question: "Now Mr. Whetstone, based upon your experience as an irrigator, state whether if the Canal company had provided you with the water to irrigate the rest of the tract as the small area that was provided with irrigation from this seepage from the ditch, whether in your judgment the rest of the tract would have produced the same quantity and grade of alfalfa that this did," plaintiff answered without objection, "It would." He further testified in substance that, judging from the alfalfa grown next to the ditch, he could have produced two and one-half tons per acre if water had been delivered as agreed, and that alfalfa was worth ten to twelve dollars per ton in the field. After reviewing the record, we think there is ample testimony to support the finding of the jury relative to loss of this crop. We reach a similar conclusion concerning the loss of the melon crop. It would greatly extend this opinion were we to recite the evidence in detail.
The court fairly submitted this cause to the jury and it is believed there is some evidence tending to support its findings. We are not, under the constitution, *Page 126 
permitted, as counsel well knows, to substitute our opinion on the facts for that of the jury.
COSHOW, C.J., and BEAN, J., and HAMILTON, A.A.J., concur.